Citation Nr: 1231557	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 30, 2010 and in excess of 10 percent beginning on that date for the service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 2004 to November 2005 with additional prior service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006 and May 2007 rating decisions of the Hartford RO.

In October 2010, the Board remanded the case for additional development.

The Veteran also perfected an appeal of the denial of service connection for a low back disability, but subsequent to the Board's remand, an April 2012 rating decision granted the Veteran's claim. Consequently, the matter is no longer before the Board for consideration.

The April 2012 rating decision also increased the rating for the service-connected hearing loss to 10 percent, effective November 30, 2010.  The Veteran did not express satisfaction with the higher rating and since the rating is less than the maximum under the applicable criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the contents of the Veteran's Virtual VA (electronic) file and found medical evidence pertinent to the appeal involving increased ratings for the bilateral knee disabilities that is not in his claims file and has not been considered by the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's remand of October 2010 specifically directed that VA examiners assess the effect of the Veteran's disabilities on his ability to work. The audiologist was specifically requested to provide an assessment of the impact of the bilateral hearing loss disability on daily activities and occupational functioning. Martinak v. Nicholson, 21 Vet. App. 447 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report). 

Both examiners did not address the impact of the disabilities on the Veteran's ability to work. Although the record indicates that the Veteran is retired, the examiners are  required to provide the requested information. The RO/AMC is required to return these reports to the examiners for clarification. 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 38 C.F.R. § 4.2. 

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Pertinent VA treatment records were added to the Veteran's virtual claims files that were not considered by the agency of original jurisdiction. These records include March and April 2011 VA treatment records that show the Veteran received physical therapy for his knees, was fitted for knee braces, and had positive McMurray's test results. In contrast, the November 2010 VA examination shows he did not use a knee brace and the McMurray's test was negative.

In light of the lack of compliance and evidence of worsening bilateral knee disabilities, all matters on appeal must be remanded for new examinations.




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ask the Veteran to identify all VA and non-VA health care providers who have treated his bilateral hearing loss and bilateral knee disabilities. After obtaining any necessary authorizations for release of medical information, obtain any outstanding treatment records for the disabilities at issue.  

2. Return the claims file to the VA audiologist who conducted the November 2010 hearing examination.  THE EXAMINER MUST ASSESS THE IMPACT OF THE VETERAN'S SERVICE-CONNECTED HEARING LOSS ON BOTH OCCUPATIONAL AND SOCIAL FUNCTIONING - (I.E., IF THE VETERAN WERE WORKING, WHAT WOULD BE THE IMPACT OF HIS HEARING LOSS ON OCCUPATIONAL FUNCTIONING?). 

THE EXAMINER IS ADVISED THAT THE VETERAN'S HEARING LOSS IS SERVICE CONNECTED - THE CIRCUMSTANCES OF HOW HE SUSTAINED HEARING LOSS ARE NOT RELEVANT, EXCEPT AS THEY MAY ILLUSTRATE THE SEVERITY OF HEARING LOSS AND ITS IMPACT ON THE VETERAN'S OCCUPATIONAL AND SOCIAL FUNCTIONING. 

If deemed appropriate by the examiner or by the RO/AMC, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 


3. Schedule the Veteran for a new VA examination, to be conducted by the examiner who conducted the November 2010 VA orthopedic examination. If that examiner is not available, schedule an examination by an appropriately-qualified physician. THE EXAMINER MUST ASSESS THE IMPACT OF THE VETERAN'S SERVICE-CONNECTED LEFT KNEE AND RIGHT KNEE DEGNERATIVE JOINT DISEASE. The purpose of the examination is to determine the nature and severity of the Veteran's service-connected bilateral knee disabilities and how it impacts his ability to work. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must complete the following:

* All indicated tests and studies must be performed. 

* Perform full range of motion studies for each knee. After determining the range of motion of the right and left knees, the examiner must opine whether there is any additional functional loss with repetition (i.e., additional loss of motion) due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.

* Use a goniometer for measuring ranges of motion of the right and left knees. See 38 C.F.R. § 4.46.

* Discuss whether the Veteran's right or left knee is unstable, gives way, is weak, or lacks coordination.

* Discuss whether the service-connected left or right knee disabilities includes a dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion in the joint.

* Discuss the significance of the  positive McMurray's test in the March 2011 VA treatment record.

* Provide a FULLY REASONED EXPLANATION for any opinions provided, based on his or her clinical experience, medical expertise, and established medical principles. 

3. The RO/AMC must review the claims file TO INCLUDE THE EVIDENCE CONTAINED IN THE VETERAN'S VIRTUAL VA (ELECTRONIC) FILE and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


